                                                                                       FILED

                           3Jn tlje QEniteb States
                          jFor tl)e ^0tttl)ern 2Btsftntt of #eoTgia ■;! :o 17
                                         ^apcrosis! BitjijSion c l - - k \XY\A
                                                                                 - ■       OF ga;
              UCHENDU OKOCHA AHAM,                           *

                           Petitioner,                                 CIVIL ACTION NO.: 5:19-cv-46


                    V.


                                                             *
              PATRICK GARTLAND,
                                                             *


                           Respondent.                       *




                                                         ORDER


                   After an independent and de novo review of the entire

              record,    the Court concurs with the Magistrate Judge's Report and

              Recommendation.        Dkt.   No.    11.    Petitioner Uchendu Aham          ("Aham")

              did not file Objections to this Report and Recommendation.

              Accordingly,    the Court ADOPTS the Magistrate Judge's Report and

              Recommendation,      GRANTS Respondent's Motion to Dismiss, DENIES

              Aham's 28 U.S.C.       § 2241 Petition,            and DIRECTS the Clerk of Court

              to CLOSE this case and enter the appropriate judgment of

              dismissal.     Additionally,         the Court DENIES Aham in forma

              pauperis status on appeal.

                   SO ORDERED,       this                                                  ,   2020.




                                                  HON. I^A GODBEY WOOD, JUDGE
                                                  UNITED STATES DISTRICT COURT
                                                  SOUTHERN       DISTRICT   OF   GEORGIA




AO 72A
(Rev. 8/82)
